UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 12, 2013 Islet Sciences, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 001-34048 87-0531751 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8601 Six Forks Rd., Suite 400 Raleigh, North Carolina 27615 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (919) 480-1518 641 Lexington Avenue, 6th Floor New York, New York 10022 (Former name or former address if changed since the last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events On December 12, 2013, Islet Sciences, Inc., a Nevada corporation (the “Company”), issued a press release outlining the Company’s current business strategy to the Company’s shareholders. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information contained herein and in the accompanying exhibits is being furnished pursuant to “Item 8.01. Other Events.”The information contained herein and in the accompanying exhibits shall not be incorporated by reference into any of the Company’s filings, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to such filing. The information in this report, including the exhibits hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act. Item 9.01Financial Statements and Exhibits. (d)The following exhibits are filed with this report: Exhibit No. Description Press Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Islet Sciences, Inc. Dated: December 12, 2013 By: /s/James Green Name: James Green Title: CEO and Director 3
